EXHIBIT 10.7
SAFEGUARD SCIENTIFICS, INC.
COMPENSATION SUMMARY – JULIE A. DOBSON
At the request of Safeguard Scientifics, Inc. (“Safeguard”), commencing on
May 22, 2008, Julie A. Dobson (a member of Safeguard’s Board of Directors)
assumed Safeguard’s designated seat on the Board of Directors of NextPoint
Networks, Inc., a Safeguard partner company. In exchange for providing such
board service, Safeguard directly compensates Ms. Dobson on a per meeting basis
at the rate of $2,000 for attendance at each regularly scheduled or other
in-person board meeting and $500 for attendance at each special telephonic board
meeting. Safeguard also reimburses Ms. Dobson for all out-of-pocket expenses
incurred by her in connection with such service.

